


RUBY TUESDAY, INC.
PERFORMANCE-BASED RESTRICTED STOCK AWARD


This PERFORMANCE-BASED RESTRICTED STOCK AWARD (the “Restricted Stock Award” or
“Award”) is made and entered into as of the __ day of _____, ___ by and between
Ruby Tuesday, Inc. (the “Company”), a Georgia corporation, and _______ (the
“Employee”).


Upon and subject to the Additional Terms and Conditions attached hereto and
incorporated herein by reference as part of this Award, the Company hereby
awards as of the Grant Date to the Employee the Restricted Shares described
below pursuant to the Ruby Tuesday, Inc. 1996 Stock Incentive Plan or 2003 Stock
Incentive Plan (the “Plan”) in consideration of the Employee’s services to the
Company.


A.           Grant Date:  _____, ___.


B.           Restricted Shares:  The aggregate number of shares of the Company’s
common stock (“Common Stock”), $.01 par value per share, identified in
Paragraphs C(1) and C(2) below.


C.           Vesting:  The Restricted Shares are divided into two (2) tranches,
as and to the extent indicated below, and shall become vested only if and to the
extent the applicable Performance Condition and Service Condition, each as
specified below, are satisfied.


(1)           Tranche 1 Performance Condition. ___ of the Restricted Shares are
allocated to Tranche 1 (the “Tranche 1 Restricted Shares”).  The number of
Tranche 1 Restricted Shares that become Net Restricted Shares shall be
determined based upon the Company’s Adjusted EBITDA performance measured for the
Company’s Fiscal Year ___, as determined in accordance with the table below:


Fiscal ____ Adjusted EBITDA
Net Tranche 1
Restricted Shares Percentage
Less than $_
_%
$_
_%
$_
_%
$_
_%
$_
_%
$_
_%
$_ or more
_%

 
The number of Tranche 1 Restricted Shares becoming Net Restricted Shares shall
be determined by multiplying the “Net Tranche 1 Restricted Shares Percentage,”
based upon the corresponding “Fiscal ___ Adjusted EBITDA” results, by the number
of Tranche 1 Restricted Shares specified in this Paragraph C(1) (as that number
may be adjusted pursuant to Section 6 of the Additional Term and
Conditions).  For results above $____ that are between the benchmarks indicated,
the number of Tranche 1 Restricted Shares becoming Net Restricted Shares shall
be determined by straight line interpolation.  For purposes of the performance
table above in this Paragraph C(1), “Adjusted EBITDA” means earnings before
interest, taxes, depreciation and amortization, as adjusted to disregard the
impact of (i) charges from accounting rules adopted or which become effective
after the end of the Company’s Fiscal Year ___; (ii) charges related to the
high-level strategic direction of the Company as recorded in accordance with
U.S. generally accepted accounting principles, as follows: executive
terminations or retirements; divestiture guarantees; penalties from early
retirements of debt; termination, including settlement charges, of any of the
Company’s three defined benefit pension plans; any Change in Control; and the
Chief Executive Officer transition process, including recruiting and relocation
fees, duplicate salary costs, bonus accruals for guarantees in excess of bonus
levels otherwise earned; (iii) charges due to external
 
 
 

--------------------------------------------------------------------------------

 
 
events beyond the control of the Company, as follows: terrorist attacks; natural
disasters; federal health care legislation; industry-wide food borne illness
outbreak or pandemic; and hostile shareholder activism; (iv) savings generated
from spending less than ___ percent (_%) ($___) of the advertising budget of
$___; and (v) the reclassification of brokerage fees from other restaurant
operating costs to interest expense; all as determined by the Committee for
Fiscal Year ____.
 
The number of Tranche 1 Restricted Shares that do not become Net Restricted
Shares shall be forfeited as of the date of the ___ meeting of the Committee in
which the Committee determines the extent to which the performance actually
realized, as measured against the Tranche 1 Performance Condition, results in
fewer than all (or none) of the Tranche 1 Restricted Shares becoming Net
Restricted Shares based upon the performance table set forth above.


(2)           Tranche 2 Performance Condition. ____ of the Restricted Shares are
allocated to Tranche 2 (the “Tranche 2 Restricted Shares”).  The number of
Tranche 2 Restricted Shares that become Net Restricted Shares shall be
determined based upon the annual same-restaurant sales growth percentage of
Company-owned restaurants under the Ruby Tuesday concept for the Company’s
Fiscal Year ____ as determined in accordance with the following schedule:



 
Annual Ruby Tuesday Concept Same-Restaurant Sales
Net Tranche 2
Restricted Shares Percentage
  Less than _%
_%
  _%
_%
  _%
_%
  _%
_%
  _%
_%
  _% or more
_%



The number of Tranche 2 Restricted Shares becoming Net Restricted Shares shall
be determined by multiplying the “Net Tranche 2 Restricted Shares Percentage,”
based upon the corresponding “Annual Ruby Tuesday Concept Same-Restaurant
Sales,” by the number of Tranche 2 Restricted Shares specified in this Paragraph
C(2) (as that number may be adjusted pursuant to Section 6 of the Additional
Term and Conditions).  For results above _% that are between the benchmarks
indicated, the number of Tranche 2 Restricted Shares becoming Net Restricted
Shares shall be determined by straight line interpolation.


The number of Tranche 2 Restricted Shares that do not become Net Restricted
Shares shall be forfeited as of the date of the ___ meeting of the Committee in
which the Committee determines the extent to which the performance actually
realized, as measured against the Tranche 2 Performance Condition, results in
fewer than all (or none) of the Tranche 2 Restricted Shares becoming Net
Restricted Shares based upon the performance table set forth above.


(3)           Service Condition.  Net Restricted Shares determined in accordance
with Paragraphs C(1) and C(2) become Vested Shares if and to the extent the
Service Condition is satisfied.  The Service Condition is satisfied only if the
Employee provides Continuous Service to the Company and/or any affiliate for the
period beginning with the Grant Date through the date described in the following
Vesting Schedule:



 
Continuous Service Date
Percentage of Net Restricted
Shares which are Vested Shares
 Prior to _______, ___
0%
 _______, ___ and after
100%



The Employee shall be determined to have provided “Continuous Service” through
the date
 
 
2

--------------------------------------------------------------------------------

 
 
specified in the Vesting Schedule above if the Employee continues in the employ
of the Company and/or any affiliate without experiencing a Termination of
Employment.


(4)           Exceptions to Service Condition.  Notwithstanding the foregoing
provisions of this Paragraph C, the Service Condition will be deemed satisfied
as to all or any portion of the Net Restricted Shares, as determined in
accordance with Paragraphs C(1) and C(2), if the Employee provides Continuous
Service to the Company and/or any affiliate following the Grant Date through the
date of any of the earlier events listed below:


(a)           (i) In the event of a Termination of Employment due to Disability
or death; (ii) in the event of an involuntary Termination of Employment by the
Company or an affiliate, other than for Cause; or (iii) upon attainment of age
sixty-five (65) or satisfaction of the Rule of 90 (if eligible) under the Ruby
Tuesday, Inc. Executive Supplemental Pension Plan, all of the Net Restricted
Shares shall be deemed to have satisfied the Service Condition.


(b)           In the event of a Change in Control, all of the Net Restricted
Shares shall be deemed to have satisfied the Service Condition immediately prior
to the effective date of such Change in Control.


The Net Restricted Shares which have satisfied the Performance Condition(s) and
Service Condition, or any exception to the Service Condition provided in
Paragraph C(4), are herein referred to as the “Vested Shares.”  Any portion of
the Net Restricted Shares which have not become Vested Shares in accordance with
this Paragraph C shall be forfeited.


D.           Holding Period:  Once Net Restricted Shares become Vested Shares
they generally become subject to a six-month holding period, as provided in
Section 4(b) of the attached Terms and Conditions.
 
IN WITNESS WHEREOF, the Company and Employee have signed this Award as of the
Grant Date set forth above.

 
RUBY TUESDAY, INC.
 
                      By:                                                                    
                                                                                
                                                                Employee
   Title: Chairman and Chief Executive Officer


 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
3

--------------------------------------------------------------------------------

 




ADDITIONAL TERMS AND CONDITIONS OF
RUBY TUESDAY, INC.
PERFORMANCE-BASED RESTRICTED STOCK AWARD


1.           Condition to Delivery of Restricted Shares.


 
       (a)          Employee must deliver to the Company, within two (2)
business days after the earlier of (i) the date (the “Vesting Date”) on which
any Restricted Shares become Vested Shares, or (ii) the date the Employee makes
an election pursuant to Section 83(b) of the Internal Revenue Code as to all or
any portion of the Restricted Shares, either cash or a certified check payable
to the Company in the amount of all tax withholding obligations (whether
federal, state or local) imposed on the Company by reason of the vesting of the
Restricted Shares, or the making of an election pursuant to Section 83(b) of the
Internal Revenue Code, as applicable, except as provided in Section 1(b).



(b)           If the Employee does not make an election pursuant to Section
83(b) of the Internal Revenue Code, in lieu of paying the withholding tax
obligations in cash or by certified check as required by Section 1(a), Employee
may elect (the “Withholding Election”) to have the actual number of shares of
Common Stock that become Vested Shares reduced by the smallest number of whole
shares of Common Stock which, when multiplied by the Fair Market Value of the
Common Stock determined by the closing price for the Common Stock on the last
business day immediately preceding the applicable Vesting Date, is sufficient to
satisfy the amount of the tax withholding obligations imposed on the Company by
reason of the vesting of the Restricted Shares on the applicable Vesting
Date.  Employee may make a Withholding Election only if all of the following
conditions are met:


(i)           the Withholding Election must be made on or prior to the Vesting
Date by executing and delivering to the Company a properly completed Notice of
Withholding Election form, available from the Company upon request; and


(ii)            any Withholding Election made will be irrevocable; however, the
Committee may, in its sole discretion, disapprove and give no effect to any
Withholding Election.


(c)           Unless and until the Employee provides for the payment of the tax
withholding obligations in accordance with the provisions of this Section 1, the
Company shall have no obligation to deliver any of the Vested Shares and may
take any other actions necessary to satisfy such obligations, including
withholding of appropriate sums from other amounts payable to the Employee.  At
the request of the Employee, the Committee may authorize the Company to
participate in such arrangements between the Employee and a broker, dealer or
other “creditor” (as defined by Regulation T issued by the Board of Governors of
the Federal Reserve System) acting on behalf of the Employee for the receipt
from such broker, dealer or other “creditor” of cash by the Company in an amount
necessary to satisfy the Employee’s tax withholding obligations in exchange for
delivery of a number of Vested Shares directly to the broker, dealer or other
“creditor” having a value equal to the cash delivered.


2.           Issuance of Restricted Shares.


(a)           The Company shall issue the Restricted Shares as of the Grant Date
in either manner described below, as determined by the Committee in its sole
discretion:


(i)           by the issuance of share certificate(s) evidencing Restricted
Shares to the Secretary of the Company or such other agent of the Company as may
be designated by the Committee or the Secretary (the “Share Custodian”); or


 
4

--------------------------------------------------------------------------------

 
 
(ii)           by documenting the issuance in uncertificated or book entry form
on the Company’s stock records.


Evidence of the Restricted Shares either in the form of share certificate(s) or
book entry, as the case may be, shall be held by the Company or Share Custodian,
as applicable, until the Restricted Shares become Vested Shares in accordance
with the Vesting Schedule.


(b)           When the Vested Shares cease to be subject to the transfer
restrictions under Section 4(b), the Company or the Share Custodian, as the case
may be, shall deliver the Vested Shares to the Employee or, at the Company’s
election, to a broker designated by the Company (the “Designated Broker”) by
either physical delivery of the share certificate(s) or book entry transfer, as
applicable, for the benefit of an account established in the name of the
Employee, in either case, reduced by any Vested Shares withheld and returned to
the Company pursuant to Section 1(b) above or delivered to a broker, dealer or
other “creditor” as contemplated by Section 1(c) above (such reduced number of
Vested Shares are referred to in this Section 2(b) as the “Net Vested
Shares”).  If the number of Vested Shares includes a fraction of a share,
neither the Company nor the Share Custodian shall be required to deliver the
fractional share to the Employee, and the number of Vested Shares shall be
rounded down to the next nearest whole number.  At any time after receipt by the
Designated Broker, the Employee may require that the Designated Broker deliver
the Net Vested Shares to the Employee pursuant to such arrangements or
agreements as may exist between the Designated Broker and the Employee.


(c)           In the event that the Employee forfeits any of the Restricted
Shares, the Company shall cancel the issuance on its stock records and, if
applicable, the Share Custodian shall promptly deliver the share certificate(s)
representing the forfeited shares to the Company.


(d)           Employee hereby irrevocably appoints the Share Custodian, and any
successor thereto, as the true and lawful attorney-in-fact of Employee with full
power and authority to execute any stock transfer power or other instrument
necessary to transfer any Restricted Shares to the Company in accordance with
this Award, in the name, place, and stead of the Employee.  The term of such
appointment shall commence on the Grant Date of this Award and shall continue
until the last of the Restricted Shares are delivered to the Employee as Net
Vested Shares or are returned to the Company as forfeited Restricted Shares or
as Vested Shares withheld and returned to the Company pursuant to Section 1(b),
as provided by the applicable terms of this Award.


(e)           Unless and until the Restricted Shares are forfeited, the Employee
shall be entitled to all rights respecting the Restricted Shares applicable to
holders of shares of Common Stock generally, including, without limitation, the
right to vote such shares and to receive dividends or other distributions
thereon as provided by Section 3, except as expressly provided in this Award.


(f)           In the event the number of shares of Common Stock is increased or
reduced as a result of a subdivision or combination of shares of Common Stock or
the payment of a stock dividend or any other increase or decrease in the number
of shares of Common Stock or other transaction such as a merger, reorganization
or other change in the capital structure of the Company, the Employee agrees
that any certificate representing shares of Common Stock or other securities of
the Company issued as a result of any of the foregoing shall be delivered to the
Share Custodian or recorded in book entry form, as applicable, and shall be
subject to all of the provisions of this Award as if initially granted
hereunder.


 
5

--------------------------------------------------------------------------------

 
 
3.           Dividends.  The Employee shall be entitled to dividends or other
distributions paid or made on Restricted Shares but only as and when the
Restricted Shares to which the dividends or other distributions are attributable
become Vested Shares.  Dividends paid on Restricted Shares will be held by the
Company and transferred to the Employee, without interest, on such date as the
Restricted Shares become Vested Shares.  Dividends or other distributions paid
on Restricted Shares that are forfeited shall be retained by the Company.


4.           Restrictions on Transfer.


(a)           Restrictions on Restricted Shares.  Except as provided by this
Award, the Employee shall not have the right to make or permit to exist any
transfer or hypothecation, whether outright or as security, with or without
consideration, voluntary or involuntary, of all or any part of any right, title
or interest in or to any Restricted Shares.  Any such disposition not made in
accordance with this Award shall be deemed null and void.  The Company will not
recognize, or have the duty to recognize, any disposition not made in accordance
with the Plan and this Award, and any Restricted Shares so transferred will
continue to be bound by the Plan and this Award.  The Employee (and any
subsequent holder of Restricted Shares) may not sell, pledge or otherwise
directly or indirectly transfer (whether with or without consideration and
whether voluntarily or involuntarily or by operation of law) any interest in or
any beneficial interest in any Restricted Shares except pursuant to the
provisions of this Award.  Any sale, pledge or other transfer (or any attempt to
effect the same) of any Restricted Shares in violation of any provision of the
Plan or this Award shall be void, and the Company shall not record such
transfer, assignment, pledge or other disposition on its books or treat any
purported transferee or pledgee of such Restricted Shares as the owner or
pledgee of such Restricted Shares for any purpose.


(b)           Restrictions on Vested Shares.  Except to the extent of the number
of Vested Shares that may be transferred in connection with the satisfaction of
tax withholding obligations as contemplated by Section 1(b) or Section 1(c), the
Employee shall not have the right to make or permit to exist any transfer or
hypothecation, whether outright or as security, with or without consideration,
voluntary or involuntary, of all or any part of any right, title or interest in
or to any Vested Shares for a period of six (6) months immediately following the
date such shares become Vested Shares.  Any such disposition not made in
accordance with this Award shall be deemed null and void.  Any sale, pledge or
other transfer (or any attempt to effect the same) of any Vested Shares by the
Employee or any subsequent transferee in violation of this Section 4(b) shall be
void, and the Company shall not record such transfer, assignment, pledge or
other disposition on its books or treat any purported transferee or pledgee of
such Vested Shares as the owner or pledgee of such Vested Shares for any
purpose.  If an event specified in Paragraph C(4) of the Award occurs prior to
or during the six (6)-month holding period described in this Section 4(b), the
holding period shall be deemed satisfied.


                 (c)           Certain Permitted Transfers.  The restrictions
contained in this Section 4 will not apply with respect to transfers of the
Restricted Shares pursuant to applicable laws of descent and distribution;
provided that the restrictions contained in this Section 4 will continue to be
applicable to the Restricted Shares after any such transfer; and provided
further that the transferee(s) of such Restricted Shares must agree in writing
to be bound by the provisions of the Plan and this Award.


 
6

--------------------------------------------------------------------------------

 
 
5.           Additional Restrictions on Transfer.


 
          (a)          In addition to any legends required under applicable
securities laws, the certificates representing the Restricted Shares and Vested
Shares, to the extent applicable, shall be endorsed with the following legend
and the Employee shall not make any transfer of the Restricted Shares or Vested
Shares without first complying with the restrictions on transfer described in
such legend:



transfer is restricted


 
The securities evidenced by this certificate are subject to
restrictions on transfer and forfeiture provisions which also
apply to the transferee as set forth in a restricted stock Award,
dated ______, ____, a copy of which is available from the Company.



   (b)           Opinion of Counsel.  No holder of Restricted Shares or Vested
Shares may sell, transfer, assign, pledge or otherwise dispose of (whether with
or without consideration and whether voluntarily or involuntarily or by
operation of law) any interest in or any beneficial interest in any Restricted
Shares, except (i) pursuant to an effective registration statement under the
Securities Act of 1933 (the “Securities Act”) or (ii) in a transaction that
fully complies with Rule 144, without first delivering to the Company an opinion
of counsel (reasonably acceptable in form and substance to the Company) that
neither registration nor qualification under the Securities Act and applicable
state securities laws is required in connection with such transfer.


6.           Change in Capitalization.


 
            (a)          The number and kind of Restricted Shares and Vested
Shares shall be proportionately adjusted for any increase or decrease in the
number of issued shares of Common Stock resulting from a subdivision or
combination of shares or the payment of a stock dividend in shares of Common
Stock to holders of outstanding shares of Common Stock or any other increase or
decrease in the number of shares of Common Stock outstanding effected without
receipt of consideration by the Company.  No fractional shares shall be issued
in making such adjustment.  All adjustments made by the Committee under this
Section shall be final, binding, and conclusive.



 
            (b)          In the event of a merger, consolidation, extraordinary
dividend (including a spin-off), reorganization, recapitalization, sale of
substantially all of the Company’s assets, other change in the capital structure
of the Company, tender offer for shares of Common Stock or a Change in Control,
an appropriate adjustment may be made with respect to the Restricted Shares and
Vested Shares such that other securities, cash or other property may be
substituted for the Common Stock held by Share Custodian or recorded in book
entry form pursuant to this Award.



 
            (c)          The existence of the Plan and the Restricted Stock
Award shall not affect the right or power of the Company to make or authorize
any adjustment, reclassification, reorganization or other change in its capital
or business structure, any merger or consolidation of the Company, any issue of
debt or equity securities having preferences or priorities as to the Common
Stock or the rights thereof, the dissolution or liquidation of the Company, any
sale or transfer of all or part of its business or assets, or any other
corporate act or proceeding.



7.           Governing Laws.  This Award shall be construed, administered and
enforced according to the laws of the State of Georgia; provided, however, no
Restricted Shares shall be issued except, in the
 
 
7

--------------------------------------------------------------------------------

 
 
reasonable judgment of the Committee, in compliance with exemptions under
applicable state securities laws of the state in which the Employee resides,
and/or any other applicable securities laws.


8.           Successors.  This Award shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors, and permitted assigns
of the parties.


9.           Notice.  Except as otherwise specified herein, all notices and
other communications under this Award shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient.  Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.  Notices
sent to the Company shall be addressed to the attention of the Secretary of the
Company.


10.           Severability.  In the event that any one or more of the provisions
or portion thereof contained in this Award shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.


11.           Entire Agreement.  Subject to the terms and conditions of the
Plan, this Award expresses the entire understanding and agreement of the parties
with respect to the subject matter.  This Award may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.


12.           Headings and Capitalized Terms.  Paragraph headings used herein
are for convenience of reference only and shall not be considered in construing
this Award.  Capitalized terms used, but not defined, in this Award shall be
given the meaning ascribed to them in the Plan


13.           Specific Performance.  In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Award, the party or parties who are thereby aggrieved shall have the right to
specific performance and injunction in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.


14.           No Right to Continued Employment.  Neither the establishment of
the Plan nor the Restricted Stock Award made pursuant to this Award shall be
construed as giving Employee the right to any continued service relationship
with the Company or any affiliate of the Company.


15.           Special Definitions.  For purposes of this Award, the following
terms shall have the meanings ascribed to it in this Section 15, as follows:


(a)           “Cause” has the same meaning as provided in the employment
agreement currently or most recently in effect between the Employee and the
Company or, if applicable, any affiliate of the Company, or if no such
definition or employment agreement ever existed, “Cause” means conduct amounting
to (i) fraud or dishonesty in the performance of the duties of Employee’s
service with the Company or its affiliates, (ii) Employee’s willful misconduct,
refusal to follow the reasonable directions of his/her supervisors, or knowing
violation of law, rules or regulations (including misdemeanors relating to
public intoxication, driving under the influence, use or possession of
controlled substances or relating to conduct of a similarly nature), (iii) acts
of moral turpitude or personal conduct in violation of Company’s Code of
Business Conduct and Ethics, (iv) absence from work without reasonable excuse,
(v) intoxication with alcohol or drugs while on Company’s or affiliates’
premises, (vi) a conviction or plea of guilty or nolo contendere to a crime
involving dishonesty, or (vii) a breach or violation of the terms of any
agreement to which Employee and the Company (or any affiliate) are party.


 
8

--------------------------------------------------------------------------------

 
 
(b)           “Change in Control” means any one of the following events:


(i)           the acquisition by any individual, entity or “group” (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act
of 1934 (a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934) of voting securities of
the Company where such acquisition causes any such Person to own twenty-five
percent (25%) or more of the combined voting power of the then outstanding
voting securities then entitled to vote generally in the election of directors
(the “Outstanding Voting Securities”); provided, however, that the following
shall not constitute a Change in Control:  (1) any acquisition directly from the
Company, unless such a Person subsequently acquires additional shares of
Outstanding Voting Securities other than from the Company; or (2) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliate.


(ii)           within any twelve-month period (beginning on or after the Grant
Date), the persons who were directors of the Company immediately before the
beginning of such twelve-month period (the “Incumbent Directors”) shall cease to
constitute at least a majority of the Board of Directors of the Company;
provided that any director who was not a director as of the Grant Date shall be
deemed to be an Incumbent Director if that director was elected to the Board of
Directors by, or on the recommendation of or with the approval of, at least
two-thirds of the directors who then qualified as Incumbent Directors; and
provided further that no director whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of directors shall be deemed to be an Incumbent Director;


(iii)           the consummation of a reorganization, merger or consolidation,
with respect to which persons who were the stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than fifty percent (50%) of the combined voting
power entitled to vote in the election of directors of the reorganized, merged
or consolidated company’s then outstanding voting securities;


(iv)           the sale, transfer or assignment of all or substantially all of
the assets of the Company and its affiliates to any third party; or


(v)           the liquidation or dissolution of the Company.
 
(c)           “Disability” has the same meaning as provided in the employment
agreement currently or most recently in effect between the Employee and the
Company or, if applicable, any affiliate of the Company, or if no such
definition or employment agreement ever existed, “Disability” shall be given the
meaning provided in the Plan.


 

 
 
 
 
9